Exhibit 10.21

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 26, 2009, is
made by and between Keystone Automotive Holdings, Inc., a Delaware corporation
(the “Company”), and Richard S. Paradise (“Executive”).

WHEREAS, the Company has offered, and Executive has accepted, a position of
employment with the Company as the Company’s financial senior vice president
effective March 2, 2009 and will then assume the position of chief financial
officer and executive vice president, effective Monday, April 6, 2009.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Definitions. In this Agreement:

“Base Salary” has the meaning given to that term in Section 3(a).

“Benefits” means, collectively, all of the employee benefit programs, including,
without limitation, medical and dental plans and retirement plans, for which
senior executive employees of the Company and its Subsidiaries are generally
eligible.

“Board” means the Board of Directors of the Company.

“Cause” means Executive (i) commits, or is charged with, a felony or other crime
involving moral turpitude; (ii) engages in willful misconduct or fraud with
respect to the Company or any of its Subsidiaries or any of their customers or
suppliers or an intentional act of dishonesty or disloyalty in the course of his
employment; (iii) engages in the abuse of alcohol or illegal drugs causing the
Company or any of its Subsidiaries material disrepute or economic harm or
materially adversely affecting Executive’s ability to perform his duties,
responsibilities and functions hereunder; (iv) refuses to perform his material
obligations under this Agreement (except in connection with a Disability) as
reasonably directed by the Board, which failure is not cured within 15 days
after written notice thereof to Executive; (v) misappropriates one or more of
the Company’s assets or business opportunities; or (vi) breaches Section 5, 6 or
7 hereof which breach, if capable of being cured, is not cured within 10 days
after written notice thereof has been delivered to Executive.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of his position with the Company and its
Subsidiaries for a continuous period of 180 days as a result of any mental or
physical disability or incapacity, as determined under the definition of
disability in the Company’s long-term disability plan so as to qualify Executive
for benefits under the terms of that plan or as determined by an independent
physician to the extent no such plan is then in effect. Executive shall
cooperate in all respects



--------------------------------------------------------------------------------

with the Company if a question arises as to whether he has become disabled
(including, without limitation, submitting to an examination by a medical doctor
or other health care specialists selected by the Company and authorizing such
medical doctor or such other health care specialist to discuss Executive’s
condition with the Company).

“Employment Period” means the period commencing on the date hereof and ending on
the Expiration Date or such earlier date as contemplated in the proviso to
Section 4(a).

“Expiration Date” means the third anniversary of the date hereof; provided, that
if a written notice is not given by the Company or Executive at least 90 days
prior to such anniversary (or any subsequent anniversary if this Agreement is
extended) stating that such party is electing to terminate the Employment
Period, then the Expiration Date will automatically be extended to the next
anniversary of the date hereof.

“Expiration Year” means the calendar year in which the Employment Period
expires.

“Good Reason” means: (i) Executive’s compensation is reduced in a manner not in
accordance with the provisions for any such reduction provided by this
Agreement; (ii) Executive’s duties or authority are changed, without his
permission, in a manner materially inconsistent with his role as chief financial
officer and executive vice president or they are adversely changed or reduced;
iii) if principal location of employment (Parsippany, New Jersey as of the date
hereof) is moved in excess of 50 miles further from employee’s current residence
as of the date hereof; or (iv) there is otherwise a material breach of this
Agreement by the Company.

“Non-Compete Period” means the period commencing on the date hereof and ending
12 months after Executive’s termination of employment.

“Termination Year” means the calendar year in which the Employment Period is
terminated.

“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

2. Employment, Position and Duties.

(a) The Company shall employ Executive and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement, for
the Employment Period.

(b) During the Employment Period, Executive shall serve as the chief financial
officer and executive vice president of the Company and shall perform the normal
duties, responsibilities and functions of the chief financial officer and
executive vice president of a company of a similar size and type and shall have
such power and authority as shall reasonably be required to enable him to
perform his duties hereunder, subject to the power and authority of

 

2



--------------------------------------------------------------------------------

the Board to expand or limit such duties, responsibilities, functions, power and
authority and to overrule actions of officers of the Company in a manner
consistent with the traditional responsibilities of such office.

(c) During the Employment Period, Executive shall (i) render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct, (ii) report to the Company’s chief
executive officer and the Board, and devote his best efforts and his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity and except that Executive may,
with the consent of the Board (which consent shall not be unreasonably withheld)
serve as a director of an unrelated Person that is not engaged in a Competing
Business (as defined below)) to the business and affairs of the Company and its
Subsidiaries and (iii) submit to the Board all business, commercial and
investment opportunities presented to Executive or of which Executive becomes
aware which relate to the business of the Company and its subsidiaries and
unless approved by the Board in writing, Executive shall not pursue, directly or
indirectly, any such opportunities on Executive’s own behalf. Executive shall
perform his duties, responsibilities and functions to the Company and its
Subsidiaries hereunder to the best of his abilities in a diligent, trustworthy
and professional manner.

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be a minimum of
$350,000 per annum (as increased or decreased in accordance with this Agreement
from time to time, the “Base Salary”), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices in effect from time to time. Executive’s Base Salary will be subject
to review and increase or decrease (but not below the Base Salary in effect on
the date of this Agreement) by the Board on or about January 1 of each fiscal
year during the Employment Period. In addition, during the Employment Period,
Executive shall be entitled (i) to participate in all of the Benefits and
(ii) an automobile allowance of $150.00 per week, payable in accordance with the
Company’s general payroll practices in effect from time to time.

(b) Executive shall be entitled to twenty (20) days of paid vacation each
calendar year, which will accrue in accordance with the Company’s vacation
policies in effect from time to time. Any vacation not taken in any year may not
be carried forward to any subsequent calendar year and no compensation shall be
payable in lieu thereof.

(c) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by him in the course of performing his
duties, responsibilities and functions under this Agreement which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses. For purposes of
compliance with Code Section 409A, (i) all expenses or other reimbursements
under this Agreement shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by
Executive, (ii) any right to reimbursement or in kind benefits is not subject to
liquidation or

 

3



--------------------------------------------------------------------------------

exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(d) In addition to the Base Salary, during the calendar year following the end
of each fiscal year during the Employment Period, the Board shall award a bonus
to Executive in an amount to be determined by the Board (with a target of 70% of
Executive’s Base Salary in effect at the end of such fiscal year) based upon
Executive’s performance and the Company’s achievement of operating targets
established by the Board (or any compensation committee thereof) in consultation
with Executive at the beginning of such fiscal year.

(e) Executive will be indemnified and defended for acts performed (or omissions
made) in his capacity as an officer or director of the Company to the fullest
extent specified in the Company’s certificate of incorporation and bylaws and as
permitted under Delaware law.

4. Termination and Payment Terms.

(a) The Employment Period shall end on the Expiration Date; provided, that
(i) the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation, death or Disability and (ii) the Employment Period may
be terminated by resolution of the Board, with or without Cause at any time
prior to such date. Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.

(b) If the Employment Period is terminated prior to the Expiration Date:

(i) (A) by resolution of the Board (other than for Cause) or by Executive
resigning for Good Reason, (B) as a result of Executive’s death or Disability,
or (C) if the Employment Period expires on the Expiration Date, Executive shall
be entitled to receive (1) all previously earned and accrued but unpaid Base
Salary and accrued vacation and unpaid business expenses up to the date of such
termination or the Expiration Date, as applicable, (2) any bonus (if any) earned
by Executive for the fiscal year prior to the Termination Year or the Expiration
Year, as applicable, but then unpaid, (3) the pro rata portion of Executive’s
target bonus during the Termination Year or the Expiration Year, as applicable,
(to the extent targets thereunder are achieved for such year after such
termination or expiration,) pro rated based on the number of days of the
Termination Year or the Expiration Year, as applicable, prior to the date of
termination or the Expiration Date, as applicable, which payment shall be made
when the bonus payments for such Termination Year or the Expiration Year, as
applicable, are otherwise due; (4) severance pay in the full amount of Base
Salary at the time of termination or expiration from the date of termination or
the Expiration Date, as applicable, through the period ending on the first
anniversary of the date of termination or the Expiration Date, as applicable,
payable by the Company in regular installments in accordance with the Company’s
general payroll practices in effect from time to time, and (5) continuation of
Executive’s participation in the Company’s health benefits plans at the Company
subsidized rate during the one year severance period. .

 

4



--------------------------------------------------------------------------------

(ii) for any other reason, including as a result of Executive’s voluntary
resignation for other than Good Reason or by resolution of the Board for Cause,
Executive’s sole entitlement shall be to receive all previously earned and
accrued but unpaid Base Salary, vacation and unpaid business expenses up to the
date of such termination or expiration and Executive shall not be entitled to
any further Base Salary, bonus payments or Benefits for that year or any future
year, except as required by law, or to any other severance compensation of any
kind.

(c) Executive agrees that: (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(3), 4(b)(i)(4), and 4(b)(i)(5), if
any, if and only if Executive has executed and delivered the Release attached
hereto as Exhibit A (the “Release”) and such Release is no longer subject to
revocation, if applicable, within sixty (60) days following Executive’s
termination of employment and Executive has not breached as of the date of
termination of the Employment Period the provisions of Sections 5, 6 and 7
hereof and does not breach such sections or such covenants or any representation
or warranty or covenant in the Release at any time during the period for which
such payments or services are to be made; and (ii) the Company’s obligation to
make such payments and services will terminate upon the occurrence of any such
breach during such period. To the extent any such payments and/or services are
not “deferred compensation” for purposes of Code Section 409A, then such
payments or services shall commence upon the first scheduled payment date
immediately after the date the release is executed and no longer subject to
revocation (the “Release Effective Date”). The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon Executive’s termination of employment, and
any payments made thereafter shall continue as provided herein. The delayed
services shall in any event expire at the time such services would have expired
had such services commenced immediately following Executive’s termination of
employment. To the extent any such payments and/or services are not “deferred
compensation” for purposes of Code Section 409A, then such payments or services
shall be made or commence upon the sixtieth (60) day following Executive’s
termination of employment. The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon Executive’s
termination of employment, and any payments made thereafter shall continue as
provided herein. The delayed services shall in any event expire at the time such
services would have expired had such services commenced immediately following
Executive’s termination of employment. For purposes of Code Section 409A,
Executive’s right to receive any installment payment pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.

(d) Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices in effect on the date of termination and following such
payments the Company shall have no further obligation to Executive pursuant to
this Section 4 except as provided by law. All amounts payable to Executive as
compensation hereunder shall be subject to all customary withholding, payroll
and other taxes. The Company shall be entitled to deduct or withhold from any
amounts payable to Executive any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes imposed with respect to Executive’s
compensation or other payments or Executive’s ownership interest in the Company
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).

 

5



--------------------------------------------------------------------------------

(e) Executive hereby agrees that except as expressly provided herein, no
severance compensation of any kind, nature or amount shall be payable to
Executive and except as expressly provided herein, Executive hereby irrevocably
waives any claim for severance compensation.

(f) Except as provided in Sections 4(b)(i) and 4(b)(ii) above, all of
Executive’s rights to Benefits hereunder (if any) shall cease upon the
termination or expiration of the Employment Period.

5. Confidential Information.

(a) Executive acknowledges that the information, observations and data
(including trade secrets) that will be obtained by him while employed by the
Company concerning the business or affairs of the Company and its Subsidiaries
(“Confidential Information”) are the property of the Company or such Subsidiary.
Therefore, Executive agrees that, except as required by law or court order,
including, but not limited to, depositions, interrogatories, court testimony,
and the like, he shall not disclose to any unauthorized person or use for his
own purposes any Confidential Information without the prior written consent of
the Board, unless and to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions. Executive shall deliver to the Company at the
termination or expiration of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Work Product (as defined
below) or the business of the Company and its Subsidiaries which he may then
possess or have under his control.

(b) Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive may have learned through any prior
employment. If at any time during this employment with the Company or any
Subsidiary, Executive believes he is being asked to engage in work that will, or
will be likely to, jeopardize any confidentiality or other obligations Executive
may have to former employers, Executive shall immediately advise the Board so
that Executive’s duties can be modified appropriately.

(c) Executive represents and warrants to the Company that Executive took nothing
with him which belonged to any former employer when Executive left his prior
position and that Executive has nothing that contains any information which
belongs to any former employer. If at any time Executive discovers this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer. The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.

6. Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods,

 

6



--------------------------------------------------------------------------------

designs, analyses, drawings, reports, patent applications, copyrightable work
and mask work (whether or not including any confidential information) and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable) which relate
to the Company’s or any of its Subsidiaries’ actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by Executive (whether above or jointly with
others) while employed by the Company (“Work Product”), belong to the Company or
such Subsidiary. Executive shall promptly disclose such Work Product to the
Board and, at the Company’s expense, perform all actions reasonably requested by
the Board (whether during or after the Employment Period) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

7. Non-Compete, Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company he shall become familiar with the Company’s and its Subsidiaries’
trade secrets and with other Confidential Information concerning the Company and
its Subsidiaries (and their respective predecessor companies) and that his
services have been and shall be of special, unique and extraordinary value to
the Company and its Subsidiaries, and therefore, Executive agrees that, during
the Employment Period and thereafter until the end of the Noncompete Period, he
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any Competing Business within any geographical area in which the Company or its
Subsidiaries engage or plan to engage in such businesses. Nothing herein shall
prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation. For purposes of this paragraph, “Competing Business” means any
business that is substantially the same as, or competitive with, the business of
the Company, including, without limitation, any business involving the
distribution or marketing of after market specialty automobile parts.

(b) During the Noncompete Period, Executive shall not directly or indirectly
through another person or entity (i) induce or attempt to induce any executive
of the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any executive thereof, (ii) hire any person who was an
executive of the Company or any Subsidiary at any time within the one year
period before Employee’s termination from employment or (iii) induce or attempt
to induce any customer, supplier, licensee, licensor, franchisee or other
business relation of the Company or any Subsidiary to cease doing business with
the Company or such Subsidiary, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any Subsidiary.

(c) If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 7 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.

 

7



--------------------------------------------------------------------------------

(d) In the event of the breach or a threatened breach by Executive of any
hereunder (including, of the provisions of this Section 7, the Company would
suffer irreparable harm, and in addition and supplementary to other rights and
remedies existing in its favor, the Company shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).

8. Company’s Obligations. Notwithstanding anything in this Agreement to the
contrary, the Company shall have the right to satisfy any obligation owing to
Executive without limitation, any payment obligation) by causing Keystone
Automotive Operations, Inc. or any other Subsidiary of the Company to satisfy
such obligation on behalf of the Company. In the event the Company fails to, or
elects not to, satisfy any obligation owing hereunder to Executive, Executive
shall have the right to seek satisfaction of such right against Keystone
Automotive Operations, Inc. or any other Subsidiary of the Company or where
satisfaction of such obligation has still not been made, against the Company.

9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity which could prevent the Employee from
entering into this Agreement or performing all of the Employee’s duties and
obligations hereunder and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. EXECUTIVE
HEREBY ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED WITH INDEPENDENT LEGAL
COUNSEL REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMS
OF THE RELEASE ATTACHED HERETO AS EXHIBIT A AND THAT HE FULLY UNDERSTANDS THE
TERMS AND CONDITIONS CONTAINED HEREIN AND THEREIN.

10. Survival. This Agreement survives and continues in full force in accordance
with its terms notwithstanding the expiration or termination of the Employment
Period.

11. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notice to Executive:    Richard S. Paradise    8 Petti Lane    Edison, NJ 08820

 

8



--------------------------------------------------------------------------------

Notice to the Company:    Keystone Automotive Holdings, Inc.    44 Tunkhannock
Avenue    Exeter, PA 18643    Attention:           Chief Executive Officer and
President    Fax:                    (570) 655-8203 With copies (which shall not
constitute notice to the Company):    Bain Capital Partners, LLC    745 Fifth
Avenue    New York, NY 10151    Attention:           Stephen Zide   
Fax:                    (212) 421-2225    Kirkland & Ellis, LLP    153 East 53rd
Street    New York, NY 10022    Attention:           Eunu Chun   
Fax:                    (212) 446-4900

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, one business day after being so sent or five business days after
being so mailed.

12. Complete Agreement. This Agreement and the Equity Documents (as defined
below) embody the complete agreement and understanding between the parties
hereto and supersede and preempt any prior understandings, agreements, or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way. For purposes of this Agreement,
“Equity Documents” means, collectively, in the event that the Executive is
granted stock options in the Company, (i) the Company’s 2003 Executive Stock
Option Plan, (ii) any Option Agreement, executed by and between the Company and
Executive, and if options are so granted, (iii) the Stockholders Agreement,
dated October 30, 2003, by and among the Company and the Company’s stockholders
from time to time parties thereto and (iv) the Registration Rights Agreement,
dated October 30, 2003, by and among the Company and the Company’s stockholders
from time to time parties thereto, in each case, as such document may be
amended, restated or otherwise modified from time to time in accordance with its
terms.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors

 

9



--------------------------------------------------------------------------------

and assigns; provided, that the services provided by Executive under this
Agreement are of a personal nature and rights and obligations of Executive under
this Agreement shall not be assignable.

15. Choice of Law; Jurisdiction. ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE
EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW RULES OR PROVISIONS, WHETHER OF THE STATE OF DELAWARE OR
OTHERWISE, AND THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION
OF THE COURTS OF THE STATE OF DELAWARE.

16. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

17. Key Man Life Insurance. The Company may apply for and obtain and maintain a
key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company. Executive shall submit to physical
examinations and answer reasonable questions in connection with the application
and, if obtained, the maintenance of, as may be required, such insurance policy.

18. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of his
reasonable costs and expenses incurred, in connection therewith, plus pay
Executive a reasonable amount per day for his time spent.

*    *    *    *    *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC. By:  

/s/ Stuart B. Gleichenhaus

Name:   Stuart B. Gleichenhaus Title:  

Interim Chief Financial Officer

/s/ Richard S. Paradise

RICHARD S. PARADISE



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

THIS RELEASE (this “Release”) is made as of this      day of             ,
20    , by and between Keystone Automotive Operations, Inc., a Delaware
corporation (the “Company”), and Richard S. Paradise (“Executive”).

PRELIMINARY RECITALS

A. Executive’s employment with the Company has terminated.

B. Executive and the Company are parties to an Employment Agreement, dated as of
[            ], 2009 (the “Agreement”).

AGREEMENT

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Executive, intending to be legally bound, does hereby, on behalf of himself
and his agents, representatives, attorneys, assigns, heirs, executors and
administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, managers
and employees, and its and their respective successors and assigns, heirs,
executors, and administrators (collectively, the “Company Parties”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive or any of the Executive Parties ever had, now has, or
hereafter may have, by reason of any matter, cause or thing whatsoever, from the
beginning of Executive’s initial dealings with the Company to the date of this
Release, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Executive’s employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (the “ADEA”), Title VII of
The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil
Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of 1991, Pub. L.
No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the
Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et seq., the
Fair Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor Relations
Act, 29 U.S.C. §151 et seq., and any other claims under any federal, state or
local common law, statutory, or regulatory provision, now or hereafter
recognized, but not including such claims to payments and other rights provided
Executive under the Agreement. This Release is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort. Except as specifically provided herein, it is expressly understood and
agreed that this Release shall operate as a clear and unequivocal waiver by
Executive of any claim for accrued or unpaid wages, benefits or any other type
of payment.

 

1



--------------------------------------------------------------------------------

2. Executive expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. Executive understands
the significance of his release of unknown claims and his waiver of statutory
protection against a release of unknown claims.

3. Executive agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Release that is filed or
instigated by him or on his behalf with any agency, court or other government
entity.

4. Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company, effective as
of the date hereof, that he shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

5. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Company and the
Company Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Company or any of the Company Parties to
Executive.

6. Executive certifies and acknowledges as follows:

(a) That he has read the terms of this Release, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and all Company Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release;

(b) That he has signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

(c) That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Release;

(d) That he does not waive rights or claims that may arise after the date this
Release is executed or those claims arising under the Agreement with respect to
payments and other rights due Executive on the date of, or during the period
following, the termination of his Employment;

(e) That the Company has provided him with adequate opportunity, including a
period of twenty-one (21) days from the initial receipt of this Agreement and
all other time periods required by applicable law, within which to consider this
Release (it being understood by Executive that Executive may execute this
Release less than 21 days from its receipt from the Company, but agrees that
such execution will represent his knowing waiver of such 21-day consideration
period), and he has been advised by the Company to consult with counsel in
respect thereof;

 

2



--------------------------------------------------------------------------------

(f) That he has seven (7) calendar days after signing this Release within which
to rescind the portion of this Release relating to Claims (as defined below)
arising under the ADEA or any other federal, state, or local law that requires
inclusion of such rescission right on any release of Claims arising under such
laws, in writing and delivered to the Company;

(g) That Executive shall not be entitled to any of the benefits specified in the
Agreement if Executive rescinds all or any portion of this Release; and

(h) That at no time prior to or contemporaneous with his execution of this
Release has he filed or caused or knowingly permitted the filing or maintenance,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency or other tribunal, any charge, claim or action of
any kind, nature and character whatsoever (“Claim”), known or unknown, suspected
or unsuspected, which he may now have or has ever had against the Company
Parties which is based in whole or in part on any matter referred to in
Section 1 above; and, subject to the Company’s performance under this Release,
to the maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum. Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim. Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

7. The Company (meaning, solely for this purpose, the Company’s directors and
executive officers and other individuals authorized to make official
communications on the Company’s behalf) will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional reputation.
Similarly, Executive will not disparage the Company, any of its Subsidiaries or
any of their respective directors and executives, officers and other individuals
authorized to make official communications on the Company’s behalf or otherwise
take any action which could reasonably be expected to adversely affect the
personal or professional reputation of the Company, its Subsidiaries or any of
their respective directors, executive officers or other individuals authorized
to make official communications on the Company’s behalf.

8. This Release is mutual, and the Company hereby releases Executive from all
claims except for claims with respect to (i) any potential breach of fiduciary
duty by Executive, and (ii) any act or failure to act that Executive has
concealed from the Company’s chief executive officer and/or board of directors,
and to the same extent as described above in this Release, effective as of the
seventh day following the date hereof, if Executive has not rescinded this
Release in accordance with Section 6(f) hereof. Executive hereby represents and
warrants to the Company and each of the Company Parties that at no time prior to
or contemporaneous with his execution of this Release has he knowingly engaged
in any wrongful conduct against, on behalf of or as the representative or agent
of the Company or any of its Subsidiaries (as defined

 

3



--------------------------------------------------------------------------------

in the Agreement) and hereby acknowledges and agrees that the Company’s release
of claims against the Executive herein is conditioned upon the accuracy such
representation and warranty on the part of Executive.

9. Miscellaneous

(a) This Release and the Agreement, and any other documents expressly referenced
therein, constitute the complete and entire agreement and understanding of
Executive and the Company with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Release and including the mutual
covenants, agreements, acknowledgments and affirmations contained herein, is
intended to constitute a complete settlement and resolution of all matters set
forth in Section 1 hereof.

(b) The Company Parties are intended third-party beneficiaries of this Release,
and this Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Company Parties hereunder.
Except and to the extent set forth in the preceding two sentences, this Release
is not intended for the benefit of any Person other than the parties hereto, and
no such other person or entity shall be deemed to be a third party beneficiary
hereof. Without limiting the generality of the foregoing, it is not the
intention of the Company to establish any policy, procedure, course of dealing
or plan of general application for the benefit of or otherwise in respect of any
other employee, officer, director or stockholder, irrespective of any similarity
between any contract, agreement, commitment or understanding between the Company
and such other employee, officer, director or stockholder, on the one hand, and
any contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and Executive, on the other hand.

(c) The invalidity or unenforceability of any provision of this Release shall
not affect the validity or enforceability of any other provision of this
Release, which shall otherwise remain in full force and effect.

(d) This Release may be executed in separate counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) The obligations of each of the Company and Executive hereunder shall be
binding upon their respective successors and assigns. The rights of each of the
Company and Executive and the rights of the Company Parties shall inure to the
benefit of, and be enforceable by, any of the Company’s, Executive’s and the
Company Parties’ respective successors and assigns. The Company may assign all
rights and obligations of this Release to any successor in interest to the
assets of the Company.

 

4



--------------------------------------------------------------------------------

(f) No amendment to or waiver of this Release or any of its terms shall be
binding upon any party hereto unless consented to in writing by such party.

(g) ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS RELEASE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION HERETO OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

*    *    *    *    *

 

5



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC. By:  

 

Name:   Title:  

READ CAREFULLY BEFORE SIGNING

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release. I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

 

[Executive]

 

Witness:

 

 

 

6